DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (8,931,151).  Wood discloses a wire crimping tool (14; Fig. 1) comprising a top portion (2) with a base (3) connected to a tool shaft portion (1) and a distal end (6) having first and second walls (where 5 is pointing; Fig. 1 and its opposite wall which is shown in Fig. 2) with an opening (5) therebetween.  Wood discloses that the tool shaft portion (1) is configured for attachment to a drill (col. 3, lines 63-67).  Regarding claim 2, the base (2) is circular (col. 2, lines 27-29).  Regarding claim 9, the tool is rotated clockwise (col. 4, lines 16-18).   
Claim(s) 1-4,9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fishgrab (6,962,173).  Fishgrab discloses a wire tool capable of twisting or crimping (partial twisting) a wire (col. 2, lines 24-26) comprising a top portion (12) with a circular cross-section base (20; col. 2, lines 30-31) and a distal end (30) having a first wall (32) and a second wall (38) with an opening (between 32,38; Fig. 1) therebetween for twisting a wire (60) (col. 3, lines 24-30).  Fishgrab discloses a tool shaft portion (50) configured for attachment to a drill (52) (col. 2, lines 56-58).  Regarding claim 3, the base (12) includes a base bottom (46) which is oppositely .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fishgrab in view of Presley (2011/0079967).  Fishgrab does not disclose that the tool shaft portion has a tapered portion to connect to the tool base.  Presley teaches a tool shaft portion (100,200,300) having a tapered first end (102,202,302) ([0035], lines 4-6) for attaching to an opening in a tool base (8) and a second end (108,208,308) constructed and arranged to attach to a drill ([0035], lines 9-11).  It would have been obvious to the skilled artisan to connect the base of Fishgrab to a tool shaft adapter as taught by Presley in order to change drill bits for connecting to different drill collets.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fishgrab in view of Hsu (4,874,181).  Fishgrab does not disclose that the tool shaft has a square opening.  Hsu teaches a tool shaft (21) having a first end (23) for connecting to .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fishgrab in view of Quiamco (2016/0067765).  Fishgrab does not disclose binding by twisting.  Regarding claim 11, the tool of Fishgrab is configured to twist together wires (col. 3, lines 28-31).  Quiamco teaches a drill powered wire twister for securing wire (101) around structure (105).  It would have been obvious to the skilled artisan to twist the wires of Fishgrab in a wire binding operation as taught by Quiamco as is known the wire crimping and twisting art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725